Citation Nr: 1631768	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  12-26 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran, T.L., and J.L.


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1979 to March 1980.  The Veteran also served in the Georgia Army National Guard from August 1985 to July 1987.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the Veteran's request to reopen his claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.  

The Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge in June 2016.  A transcript of this proceeding is associated with the Veteran's claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder, to include schizophrenia.  As demonstrated in the record, the Veteran received inpatient treatment in March 1987 for acute psychosis and probable chronic paranoid schizophrenia during inactive duty for training with the Georgia Army National Guard.  As set forth in the June 2016 hearing testimony, the Veteran contends that his psychiatric disorder was precipitated by events that occurred during his active duty service between August 1979 and March 1980, and that it was later aggravated during inactive duty for training.  Before a decision can be reached on the Veteran's claim, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  


Based on a review of the record, there may be outstanding treatment records that are pertinent to the Veteran's claim.  Specifically, as set forth in a November 2015 correspondence from Central State Hospital regarding the Veteran's inability to attend a benefits appointment, the Veteran had been hospitalized at the facility since July 2015.  Given that medical records from Central State Hospital pertaining to the Veteran's psychiatric disorder were last obtained in October 2011, the RO should make reasonable efforts to obtain any outstanding treatment records on remand.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  

The Board observes that VA treatment records from the Dublin VA Medical center were obtained in August 2012 and encompass treatment between April 2003 and August 2012.  At the June 2016 hearing, the Veteran noted that he used to receive psychiatric treatment from Dr. Peterson at a VA Medical Center, who has since died, but VA treatment records in the Veteran's claims file do not reflect such treatment.  The Veteran also testified that he continued to receive treatment at the Community Mental Health Center located in Dublin, Georgia.  On remand, the RO should obtain any outstanding VA treatment records, and any outstanding private treatment records, that may be pertinent to the Veteran's claim.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, and, with his assistance, obtain any outstanding records of pertinent medical treatment from VA or private health care providers.  

In particular, obtain any VA treatment records dated from August 2012 to the present, and any VA treatment records pertaining to psychiatric treatment with Dr. Peterson.  

After obtaining any necessary release, obtain outstanding treatment records from Central State Hospital, to include those dated from October 2011 to the present; and from Community Mental Health Center located in Dublin, Georgia.  

2.	After completing the above development and any other action deemed necessary, re-adjudicate the Veteran's claim.  If the benefit sought is not granted, furnish the Veteran and his representative a Supplemental Statement of the Case after affording the requisite time period to respond.  The matter should then be returned to the Board for appropriate appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that any claim that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




